Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-159284, 33-51603, 333-27437, 333-63659, 333-101792, and 333-110961 on Form S-8 and in Post-Effective Amendment No. 1 and Post-Effective Amendment No. 2 to Registration Statement No. 333-159284 of our report dated December XX, 2012, with respect to the statements of net assets available for benefits of the RadioShack Puerto Rico 1165(e) Plan as of June 30, 2012 and 2011, the related statements of changes in net assets available for benefits for the year ended June 30, 2012 and 2011, and the related supplemental schedule of Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of June 30, 2012, which report appears in the June 30, 2012 annual report on Form 11-K of the RadioShack Puerto Rico 1165(e) Plan. /s/Whitley Penn LLP Fort Worth, Texas December 20, 2012
